Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Specifically, the examiner acknowledges the claim of priority to the provisional U.S. application filed on December 12, 2014.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 12, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention 
4.	 In claim 12, 19 recite the limitation “non-transitory computer readable medium”, there is an insufficient antecedent basis for this limitation in the claims. There is no prior recitation of “non-transitory computer readable medium”. Therefore, claim is rendered indefinite. For compact prosecution and examining purposes, the examiner will interpret the limitation non-
5.	Appropriate action is required

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1-20 are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101.
8.	Therefore, claims 1-20 were analyzed for U.S.C. 101 as follows:
9.	Claims 1-9, 11, 12, 16-19 are directed to a method, claims 10, 13-15 are directed to a system. 
10.	In claim 1, and corresponding representative claims 10, 11, 13, and 16, the limitations that define an abstract idea (in bold) are below (Claim 1 is shown below):
A method of implementing a payment in relation to a telephone call between a customer and a merchant/service provider, the method comprising: 
establishing the telephone call, the telephone call comprising a signaling component and a media component, by: 
routing the signaling component of the telephone call from a telephony device of the customer to a payment service system and then onward routing the signaling component of the telephone call from the payment service system to a communication management system of the merchant/service provider, and 
routing the media component of the telephone call separately from the signaling component of the telephone call, directly between the telephony device of the customer and the communication management system of the merchant/service provider without routing through the payment service system; 
sending, from the communication management system of the merchant/service provider to the payment service system, an indication that the customer is required to make a payment; and 
at the payment service system, upon receipt of the indication, said indication including call identification data of the telephone call, that the customer is required to make a payment, using the signaling component of the telephone call to implement a redirection of the media component of the telephone call between the telephony device of the customer and the communication management system of the merchant/service provider via the payment service system, extracting payment details of the customer from the redirected media component of the telephone call, and providing the payment details to a payment processing system to action the payment, wherein the payment details are communicated from the customer to the payment service system over the media component using any of Dual Tone, Multi Frequency (DTMF) audio tones and spoken word.
11.	Claim 1, and representative corresponding claims 10, 11, 13, and 16, the steps describe processing a payment transaction by receiving, collecting, determining (i.e. analyzing) payment information using a third party service to process/implement payment to mitigate risk (i.e. routing the media component separately from the signaling component,  directly between the customer and the merchant/service provider, hide the payment credentials) using concepts relating to certain methods of organizing human activity, more specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
12.	The limitations of “sending, from the communication management system of the merchant/service provider to the payment service system, an indication that the customer is required to make a payment” , “implementing a payment in relation to a telephone call between a customer and a merchant/service provider”,” upon receipt of the indication, said indication including call identification data of the telephone call,  that the customer is required to make a payment”,” extracting payment details of the customer”, “providing the payment details”, and  wherein the payment details are communicated from the customer to the payment service. The steps are recited at a high-level of generality (i.e., as a generic payment service system performing a generic computer function of implementing payment transactions) such that the generic payment service system, communication system, signaling component, and media component does not take the limitations out of the certain methods of organizing human activity. The limitations of sending an indication that a customer is required to make a payment, extracting payment details of a customer, providing the payment details to a payment to action the payment, and wherein the payment details are communicated from the customer. These language, as drafted, the limitations of sending, indicating, extracting, providing and communicating the payment details can be done in a user mind (e.g., observation, evaluation, judgment, opinion), The mere nominal recitations of highly generic computing components does not take the claim limitation out of the mental processing group. Therefore claims 1, and representative corresponding claims 10, 11, 13, and 16 are an abstract idea. 
13.	Independent claim 1 representative corresponding claims 11, 12, 14, and 17, further recite the additional elements or combination of elements other than the abstract idea of a "signaling component" and "communication management system", “media component”, “payment service system”, “payment processing system”, “transmitter”, and “transceiver”. The individual computing components and additional elements in the claims are recited, under its broadest reasonable interpretation, at a high level of generality and do not amount to anything more than instructions to perform the abstract idea using a generic computer. Here, the judicial exception is not integrated into a practical application. The additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
14.	The specification only cited components, under broadest reasonable interpretation, the components are described generic. The interpretation of the computing components are consistent with applicant's specification which describes the components in broad terms:
		a. According to a second aspect there is provided a communication management 
	system of a merchant/service provider configured to enable implementation of a payment in relation to a telephone call between a customer and the merchant/service provider, the telephone consisting of a signaling component and a media component (Specification: Paragraph [0018])
b. To do so, merchants and service providers often involve a third party payment service to enable payments to be made in relation to transactions between them and their customers/clients, as these third party payment services provide a single point of contact for the merchant/service provider to a multitude of payment processing entities (e.g. banks, credit card companies etc.) that they may be required to interact with in order to process the payment means used by their customers/clients (e.g. credit card, debit card, direct debit etc.). (Specification: Paragraph [0003])
c. The payment service system comprises a first transceiver configured to receive the signaling component of the telephone call, the signaling component having been routed via a payment service system, and to implement onward routing of the signaling component to the merchant/service provider;, a receiver configured to receive an indication that the customer is required to make a payment from a communication management system of the merchant/service provider, a processor configured to, upon receipt of the indication that the customer is required to make a payment, use the signaling component of the telephone call to implement a redirection of the media component of the telephone call via the payment service system, extract payment details of the customer from the redirected media component, and generate a payment request including the payment details, and a transmitter configured to send the payment request including the payment details to a payment processing system to action the payment. (Specification: Paragraph [0021]) 

15.	Based on the above interpretation and descriptions, the additional elements and limitations are comparable to devices available in the relevant field. These additional elements amounts to no more than generic computing components that do not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The claim does not recite any improvements to the generic computing components. In addition, the claims do not recites additional elements that integrate the exception into a practical application of that exception.
16.	Finally, taken together, the additional elements and components of claim 1, representative corresponding claims 10, 11, 13, and 16, have been considered and are not ordered combinations as defined by the courts.
17.	Dependent claims 2-5, 15, and 18 recite the limitations of upon receipt of confirmation that the payment processing system has actioned the payment, using the signaling component of the telephone call to implement a further redirection of the media component of the telephone call directly between the telephony device of the customer and the communication management system of the merchant/service provider without routing through the payment service system, providing transaction information to the payment service system, the transaction information specifying details of the payment required in relation to a transaction between the customer and the merchant/service provider, sending the received transaction information to the payment processing system with the payment details, upon determining that the customer is required to make a payment, determining call identification data for the telephone call, and sending the call identification data to the payment service system; and at the payment service system, receiving the call identification data from the communication management system, and using the received call identification data to identify the telephone call for which the media component is to be redirected, transaction identification data for identifying the transaction information associated with the payment required, and sending the call identification data and the transaction identification data to the payment service system; and at the payment service system, receiving the call identification data and the transaction identification data from the communication management system, using the received call identification data to identify the telephone call for which the media component is to be redirected, using the received transaction identification data to identify the transaction information for the payment, and correlating the transaction information with the identified telephone call. These recited limitations are steps for processing financial data to complete a transaction utilizing a telephone falls within concepts that are in the grouping of Abstract ideas related to Certain Methods of Organizing more specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
18.	The judicial exception is not integrated into a practical application. The above claims as a whole merely describes how to generally “apply” the concept of determining, providing, and receiving based on transaction, payment, and call data and transmitting the data to complete the transaction. The claimed computer components are recited at a high level of generality and are merely invoked as tools to process and complete the transaction. In addition the “signal component” and “media component” is directed to receive, transmit, and control access of the data to perform the transaction.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
19.	The additional components and elements of “payment service system”, “payment processing system”, “communication management system”, “signalling component”, and “media component”. As discussed above, the steps for processing financial data to complete a transaction utilizing a telephone amounts to no more than mere instruction to apply the exception using a generic computer environment. For the same reasons the above limitations are not sufficient to provide an inventive concept. See MPEP 2106.05(f) and MPEP 2106.05(h) where using a computer or generally linking use of a judicial exception to a technological environment or field of use is not indicative of a practical application. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not recite any improvements to the generic computing component. Therefore, similar to the independent claim, dependent claims 2-5, 15, and 18 further are directed to an ineligible judicial exception without any significant more.
20.	Dependent claims 6-9, 12, 14, 17, and 19, limitations of  wherein correlating the transaction information with the identified telephone call enables the payment service system to associate the transaction information with the payment details communicated over the media component of the telephone call, and the payment service system then sends the transaction information and the associated payment details to the payment processing system to action the payment, wherein the transaction identification data for identifying the transaction information associated with the payment required comprises: a unique agent identifier for an agent of the merchant/service provider that has provided the transaction information to the payment service system; a unique computer identifier for a computer of the merchant/service provider that has provided the transaction information to the payment service system; and a unique transaction identifier assigned to the payment required, wherein the call identification data comprises one or more of: a timestamp for the start of the telephone call; a telephone number of the customer; a telephone number of the merchant/service provider to which the telephone call has been routed; a telephone number of an agent of the merchant/service provider that is handling the telephone call; header information extracted from data packets that comprise the telephone call; and a unique call identifier assigned to the telephone call. wherein the payment details extracted from the redirected media comprises one or more of: a primary account number, credit card number, or debit card number; a card verification code; a card issue number; a card date of validity and/or date of expiry; and a password or pin code, and a non-transitory computer readable medium storing computer implementable instructions which when implemented by a programmable computer cause the computer to perform the method. These recited limitations are steps for processing financial data to complete a transaction utilizing a telephone falls within concepts that are in the grouping of Abstract ideas related to Certain Methods of Organizing more specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
21.	The judicial exception is not integrated into a practical application. The above claims as a whole merely describes how to generally “apply” the concept of associating, receiving and transmitting payment information with processing the transaction to complete the transaction. The claimed computer components are recited at a high level of generality and are merely invoked as tools to process and complete the transaction. In addition the “signal component” and “media component” is directed to receive, transmit, and control access of the data to perform the transaction.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
22.	The additional components and elements of “payment service system”, “payment processing system”, “communication management system”, “non-transitory computer readable medium”, “signalling component”, and “media component”. As discussed above, the steps for processing financial data to complete a transaction utilizing a telephone amounts to no more than mere instruction to apply the exception using a generic computer environment. For the same reasons the above limitations are not sufficient to provide an inventive concept. See MPEP 2106.05(f) and MPEP 2106.05(h) where using a computer or generally linking use of a judicial exception to a technological environment or field of use is not indicative of a practical application. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not recite any improvements to the generic computing component. Therefore, similar to the independent claim, dependent claims 6-9, 12, 14, 17, and 19, further are directed to an ineligible judicial exception without any significant more.
23.	In summary, the independent and dependent claims, both individually and in combination with the ordered claims, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims 1-19 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject

Claim Rejections - 35 USC § 102

24.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



25.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tew et al (US Patent Application Publication No.: 2015/0127538; hereafter known as Tew) 

26.	In claim 1: Tew discloses,
 A method of implementing a payment in relation to a telephone call between a customer and a merchant/service provider, the method comprising: (i.e., telephone, interface is adapted to receive and transmit telephone calls comprising voice and data signals to and from a client or consumer and transmitting data relating to a transaction to be completed over a telephone network) (Tew: Paragraph [0028], [0078]) 
establishing the telephone call, the telephone call comprising a signaling component and a media component, by: (i.e., present invention that it can be installed in an existing telephone network or system, such that telephone calls originally routed directly from the user to the switch where the telephone connection is made between the user and the switch and data signal is a multi-frequency signal. The multi-frequency signal may be a DTMF signal) (Tew: Paragraph [0082], [0100], [0171])
routing the signaling component of the telephone call from a telephony device of the customer to a payment service system and then onward routing the signaling component of the telephone call from the payment service system to a communication management system of the merchant/service provider, and (i.e., system may be arranged to receive calls from users and dispatch calls to one or more switches using any suitable means then the system identifies and removes the transactional information from the call signal data received from the user and the transactional information is then transmitted to a third party for further processing where  the call processor 40 effectively acts as a hosted (voice) payment gateway which provides means by which a merchant can ensure compliance with the payment card industry (PCI) data security standard (DSS) through the use of the call processor, effectively allowing the merchant to outsource its responsibilities to a trusted system comprising the call processor) (Tew: Paragraph [0107] [0119],[0243])
routing the media component of the telephone call separately from the signaling component of the telephone call, directly between the telephony device of the customer and the communication management system of the merchant/service provider without routing through the payment service system; (i.e., data signals, such as DTMF signal data, may be removed from the call data transmitted by the system to the switch, but simply redirected to the third party. In this way, a third party installation adapted to process conventional audible data signals, such as DTMF, may process the data to complete the transaction in the usual manner, without modification and system may be arranged to receive calls from users and dispatch calls to one or more switches using any suitable means)  (Tew: Paragraph [0107], [0119],[0120])
sending, from the communication management system of the merchant/service provider to the payment service system, an indication that the customer is required to make a payment; and (i.e., system then transmits the converted transactional information preferably accompanied by call identifying data where the transactional information include required payment value or the like) (Tew: Paragraph [0060], [0118], [0195], [0198])
at the payment service system, upon receipt of the indication, said indication including call identification data of the telephone call, that the customer is required to make a payment (i.e.,  invite the caller to pay where the collected information from the user that is sensitive and requiring secure transmission and handling) (Tew: Paragraph [0064], [0099], [0162], [0179]), using the signaling component of the telephone call to implement a redirection of the media component of the telephone call between the telephony device of the customer (i.e., data signals, such as DTMF signal data, may be removed from the call data transmitted by the system to the switch, but simply redirected to the third party. In this way, a third party installation adapted to process conventional audible data signals, such as DTMF, may process the data to complete the transaction in the usual manner, without modification and system may be arranged to receive calls from users and dispatch calls to one or more switches using any suitable means)  (Tew: Paragraph [0107], [0119],[0120]) and the communication management system of the merchant/service provider via the payment service system, extracting payment details of the customer from the redirected media component of the telephone call: (i.e., sensitive details such as a debit or credit card number and associated verification details, such as the card issue number, card expiry date and card security code and the telephone call from the caller to the agent is routed via a telephone call processor where call processor acts to modify characteristics of the telephone call or signal from the caller to the agent  and to route data to the entity such that sensitive information from the caller is barred from reaching the agent), (Tew: Paragraph [0099], [0162],[0163], [0195]), and providing the payment details to a payment processing system to action the payment(i.e., signals representing information relating to the transaction may represent purchaser information (e.g. credit card details, bank account details or the like and may be adapted to receive signals at the second interface which may represent further information relating to the transaction and may be adapted to generate the verification request based on the further transaction information) (Tew: Paragraph [0044], [0060],[0061],[0119]), wherein the payment details are communicated from the customer to the payment service system over the media component using any of Dual Tone, Multi Frequency (DTMF) audio tones and spoken word. (i.e., processor may operate to filter out or remove the transactional information signal data from the call and reroute this data, in an unconverted form to the third party installation. For example, audible data signals, such as DTMF signal data, may be removed from the call data transmitted by the system to the switch, but simply redirected to the third party. In this way, a third party installation adapted to process conventional audible data signals, such as DTMF, may process the data to complete the transaction and processor may both remove the transactional information signal data and convert it to a different format) (Tew: Paragraph [0049], [0060], [0110]] [0119])
27.	In claim 2: Tew disclose the method of supra, including and further comprising: 
at the payment service system, upon receipt of confirmation that the payment processing system has actioned the payment, using the signaling component of the telephone call to implement a further redirection of the media component of the telephone call directly between the telephony device of the customer and the communication management system of the merchant/service provider without routing through the payment service system. (i.e., the processor, may be controlled by the switch where the control data may be generated to complete the transaction including the processor only begins to process transactional information signal data once activated by receipt of a suitable activation command from the agent at the switch then initiate the receipt and processing of the DTMF signal data allowing the third party installation to be contacted and its processing initiated only when the transactional information is complete) (Tew: Paragraph [0120], [0198], [0224], [0225],[0228])
28.	In claim 3: Tew disclose the method of supra, including and further comprising: 
at the communication management system, providing transaction information to the payment service system, the transaction information specifying details of the payment required in relation to a transaction between the customer and the merchant/service provider; and (i.e.,  represent further information relating to the transaction where the transaction information may represent vendor information (e.g. order/purchase/call reference number, merchant ID, required payment value or the like and purchaser information (e.g. credit card details, bank account details or the like)) (Tew: Paragraph [0060], [0118], [0195], [0198])
at the payment service system, sending the received transaction information to the payment processing system with the payment details. (i.e., system then transmits the converted transactional information preferably accompanied by call identifying data where the transactional information include required payment value or the like) (Tew: Paragraph [0060], [0118], [0195], [0198])
29.	In claim 4: Tew disclose the method of supra, including and further comprising: 
at the communication management system of the merchant/service provider, upon determining that the customer is required to make a payment (i.e., invite the caller to pay where the collected information from the user that is sensitive and requiring secure transmission and handling) (Tew: Paragraph [0064], [0099], [0162], [0179]), determining call identification data for the telephone call, and sending the call identification data to the payment service system; and (i.e., system then transmits the converted transactional information preferably accompanied by call identifying data where the transactional information include required payment value or the like and the system then transmits the converted transactional information preferably accompanied by call identifying data) (Tew: Paragraph [0060], [0118], [0195], [0198])
at the payment service system, receiving the call identification data from the communication management system, and using the received call identification data to identify the telephone call for which the media component is to be redirected. (i.e., transmits the converted transactional information preferably accompanied by call identifying data and system then transmits the converted transactional information preferably accompanied by call identifying data then transmitted to a third party for further processing to complete payment for goods or services) (Tew: Paragraph [0114], [0118], [0119])
30.	In claim 5: Tew disclose the method of supra, including and further comprising: 
at the communication management system of the merchant/service provider, upon determining that the customer is required to make a payment (i.e.,  invite the caller to pay where the collected information from the user that is sensitive and requiring secure transmission and handling) (Tew: Paragraph [0064], [0099], [0162], [0179]), determining call identification data for the telephone call and transaction identification data for identifying the transaction information associated with the payment required (i.e., system then transmits the converted transactional information preferably accompanied by call identifying data where the transactional information include required payment value or the like), and sending the call identification data and the transaction identification data to the payment service system; and (i.e., system then transmits the converted transactional information preferably accompanied by call identifying data) (Tew: Paragraph [0060], [0118], [0195], [0198])
at the payment service system, receiving the call identification data and the transaction identification data from the communication management system (i.e., transmits the converted transactional information preferably accompanied by call identifying data), using the received call identification data to identify the telephone call for which the media component is to be redirected (i.e., system then transmits the converted transactional information preferably accompanied by call identifying data), using the received transaction identification data to identify the transaction information for the payment, and correlating the transaction information with the identified telephone call. (i.e., system identifies and removes the transactional information from the call signal data received from the user then transmitted to a third party for further processing to complete payment for goods or services) (Tew: Paragraph [0114], [0118], [0119])
31.	In claim 6: Tew disclose the method of supra, including wherein correlating the transaction information with the identified telephone call enables the payment service system to associate the transaction information with the payment details communicated over the media component of the telephone call (i.e., signals representing information relating to the transaction may represent purchaser information (e.g. credit card details, bank account details or the like and may be adapted to receive signals at the second interface which may represent further information relating to the transaction and may be adapted to generate the verification request based on the further transaction information).  (Tew: Paragraph [0044], [0060],[0061],[0119])  and the payment service system then sends the transaction information and the associated payment details to the payment processing system to action the payment. (i.e., the transactional information is then transmitted to a third party for further processing. The third party may be any third party or third party installation that is required to complete the transaction being conducted by the user)  (Tew: Paragraph [0119], [0137])  
32.	In claim 7: Tew disclose the method of supra, including wherein the transaction identification data for identifying the transaction information associated with the payment required comprises: (i.e., the signals representing further information relating to the transaction may represent vendor information (e.g. order/purchase/call reference number, merchant ID, required payment value or the like)) (Tew: Paragraph [0060])
a unique agent identifier for an agent of the merchant/service provider that has provided the transaction information to the payment service system; (i.e., signals associated with the stored information received at the second interface may represent information identifying (e.g. a caller ID, originator ID, agent ID, recipient ID, merchant ID or the like) (Tew: Paragraph [0047], [0113], [0286])
a unique computer identifier for a computer of the merchant/service provider that has provided the transaction information to the payment service system; and (i.e., call processor generates a call identifier, known to those skilled in the art as a uniform resource name (URN) act as resource identifiers with reference to a namespace) (Tew: Paragraph [0182], [0183])
a unique transaction identifier assigned to the payment required. (i.e., signals representing further information relating to the transaction may represent vendor information (e.g. order/purchase/call reference number (e.g. a unique transaction/order identifier), merchant ID, required payment value or the like). (Tew: Paragraph [0060], [0195]) 
33.	In claim 8: Tew disclose the method of supra, including wherein the call identification data (i.e., call processor 40 generates a call identifier) comprises one or more of: (Tew: Paragraph [0182], [0194], [0276])
a timestamp for the start of the telephone call; (i.e., allow for the URN to be related to phone number (to facilitate identification of caller), time-stamped or random) (Tew: Paragraph [0182], [0194])
a telephone number of the customer; (i.e., allow for the URN to be related to phone number) (Tew: Paragraph [0182], [0194])
a telephone number of the merchant/service provider to which the telephone call has been routed; (i.e., details of the payee (e.g. a merchant identifier) (Tew: Paragraph [0182],  [0194])
a telephone number of an agent of the merchant/service provider that is handling the telephone call; (i.e., details of the payee (e.g. a merchant identifier) (Tew: Paragraph [0182],  [0194])
header information extracted from data packets that comprise the telephone call; and 
a unique call identifier assigned to the telephone call. (i.e., generates a call identifier, known to those skilled in the art as a uniform resource name (URN). In the present embodiment this is a sequential number which can be used in combination with the date to uniquely identify a particular call) (Tew: Paragraph [0182]) 

34.	In claim 9: Tew disclose the method of supra, including wherein the payment details extracted from the redirected media comprises one or more of: (i.e., sensitive details such as a debit or credit card number and associated verification details, such as the card issue number, card expiry date and card security code and the telephone call from the caller to the agent is routed via a telephone call processor where call processor acts to modify characteristics of the telephone call or signal from the caller to the agent  and to route data to the entity such that sensitive information from the caller is barred from reaching the agent), (Tew: Paragraph [0099], [0162],[0163], [0195])
a primary account number, credit card number, or debit card number; (Tew: Paragraph [0099], [0162],[0163], [0195])
a card verification code; (Tew: Paragraph [0099], [0162],[0163], [0195])
a card issue number; (Tew: Paragraph [0099], [0162],[0163], [0195])
a card date of validity and/or date of expiry; and (Tew: Paragraph [0099], [0162],[0163], [0195])
a password or pin code. (Tew: Paragraph [0099], [0162],[0163], [0195])

35.	In claim 10: Tew discloses,
A communication management system of a merchant/service provider configured to enable implementation of a payment in relation to a telephone call between a customer and the merchant/service provider, the telephone call comprising a signaling component and a media component, the communication management system comprising: (Tew: Paragraph [0028], [0078])
a first receiver configured to receive the signaling component of the telephone call from a telephony device of the customer via a payment service system, the signaling component of the telephone call having been routed from the telephony device of the customer to the payment service system, the signaling component of the telephone call having further been onward routed from the payment service system to the first receiver; (Tew: Paragraph [0107] [0119],[0243])
a second receiver configured to receive directly from the telephony device of the customer the media component of the telephone call, the media component of the telephone call having been routed separately from the signaling component of the telephone call (i.e. to block transmission of at least some data signals received at the first interface to the second interface whilst simultaneously allowing transmission of at least some voice signals received at the first interface to the second interface; to process the signals received at the first and/or second interface to determine a response; to generate voice signals representing the determined response; and to transmit the generated voice signals to the first and/or second interface where the voice channel between the caller and agent remains open) (Tew: Paragraph [0050], [0202], [0205]), directly between the telephony device of the customer and the second receiver without routing through the payment service system; (i.e., the processor, may be controlled by the switch where the control data may be generated to complete the transaction including the processor only begins to process transactional information signal data once activated by receipt of a suitable activation command from the agent at the switch then initiate the receipt and processing of the DTMF signal data allowing the third party installation to be contacted and its processing initiated only when the transactional information is complete) (Tew: Paragraph [0120], [0198], [0224], [0225],[0228])
an interface configured to accept an input indicating that the customer is required to make a payment; (Tew: Paragraph [0060], [0118], [0195], [0198])
a processor configured to generate an indication that the customer is required to make a payment, including call identification data of the telephone call; and (Tew: Paragraph [0064], [0099], [0162], [0179]),
a transmitter configured to send the indication to the payment service system. (Tew: Paragraph [0060], [0118], [0195], [0198])
36.	In claim 11: Tew discloses, 
A method of operating a communication management system of a merchant/service provider configured to enable implementation of a payment in relation to a telephone call between a customer and the merchant/service provider(Tew: Paragraph [0028], [0078]), the telephone call comprising a signaling component and a media component (Tew: Paragraph [0082], [0100], [0171]), the method comprising: receiving the signaling component of the telephone call from a telephony device of the customer via a payment service system, the signaling component of the telephone call having been routed from the telephony device of the customer to the payment service system, the signaling component of the telephone call having further been onward routed from the payment service system to the communication management system of the merchant/service provider (Tew: Paragraph [0107] [0119],[0243]); separately receiving the media component of the telephone call directly from the telephony device of the customer (Tew: Paragraph [0107], [0119],[0120]), the media component of the telephone call having been routed separately from the signaling component of the telephone call, directly between the telephony device of the customer (Tew: Paragraph [0099], [0162],[0163], [0195]), and the communication management system of the merchant/service provider without routing through the payment service system (Tew: Paragraph [0120], [0198], [0224], [0225],[0228]); and upon receipt of an input indicating that the customer is required to make a payment (Tew: Paragraph [0064], [0099], [0162], [0179]), generating an indication that the customer is required to make a payment (Tew: Paragraph [0060], [0118], [0195], [0198]) and sending the indication to the payment service system, the indication including call identification data of the telephone call. (Tew: Paragraph [0064], [0099], [0162], [0179])
37.	In claim 12: Tew disclose a non-transitory computer readable medium storing computer implementable instructions which when implemented by a programmable computer cause the computer to perform the method as claimed in claim 11. (i.e., the storage means may be any suitable storage device or medium where data stored on the storage means  having stored there on the computer program and interface module with instructions  (Tew: Paragraph [0116], [0134], [0291])

38.	In claim 13: Tew discloses,
A payment service system configured to implement a payment in relation to a telephone call between a customer and a merchant/service provider, the telephone call comprising a signaling component and a media component, the payment service system comprising: (Tew: Paragraph [0028], [0078])
a first transceiver configured to receive the signaling component of the telephone call from a telephony device of the customer, the first transceiver being further configured to implement onward routing of the signaling component of the telephone call from the payment service system to a communication management system of the merchant/service provider (Tew: Paragraph [0107] [0119],[0243]), the media component of the telephone call having been routed separately from the signaling component of the telephone call, directly between the telephony device of the customer and the communication management system of the merchant/service provider without receipt by the first transceiver of the payment service system; (Tew: Paragraph [0107], [0119],[0120])
a receiver configured to receive an indication that the customer is required to make a payment from the communication management system of the merchant/service provider(Tew: Paragraph [0060], [0118], [0195], [0198]), the indication including call identification data of the telephone call; (Tew: Paragraph [0064], [0099], [0162], [0179]),
a processor configured to, upon receipt of the indication that the customer is required to make a payment (Tew: Paragraph [0064], [0099], [0162], [0179]), use the signaling component of the telephone call to implement a redirection of the media component of the telephone call between the telephony device of the customer (Tew: Paragraph [0107], [0119],[0120]) and the communication management system of the merchant/service provider via the payment service system, extract payment details of the customer from the redirected media component (Tew: Paragraph [0099], [0162],[0163], [0195]), and generate a payment request including the payment details; and  (Tew: Paragraph [0044], [0060],[0061],[0119])
a transmitter configured to send the payment request including the payment details to a payment processing system to action the payment. (Tew: Paragraph [0044], [0060], [0061], [0119])
39.	In claim 14: Tew disclose the payment service system of supra, including and further comprising a second transceiver configured to receive the redirected media component of the telephone call, and to implement onward routing of unsuppressed parts of the redirected media component to the merchant/service provider. (i.e. to block transmission of at least some data signals received at the first interface to the second interface whilst simultaneously allowing transmission of at least some voice signals received at the first interface to the second interface; to process the signals received at the first and/or second interface to determine a response; to generate voice signals representing the determined response; and to transmit the generated voice signals to the first and/or second interface where the voice channel between the caller and agent remains open) (Tew: Paragraph [0050], [0202], [0205]) 
40.	In claim 15: Tew disclose the payment service system of supra, including wherein the processor configured to, upon receipt of confirmation that the payment processing system has actioned the payment, use the signaling component of the telephone call to implement a further redirection of the media component of the telephone call directly between the telephony device of the customer and the communication management system of the merchant/service provider without routing through the payment service system. (Tew: Paragraph [0120], [0198], [0224], [0225],[0228])



41.	In claim 16: Tew discloses,
 A method of operating a payment service system configured to implement a payment in relation to a telephone call between a customer and a merchant/service provider, the telephone call comprising a signaling component and a media component, the method comprising: (Tew: Paragraph [0028], [0078])
receiving the signaling component of the telephone call from a telephony device of the customer at a payment service system; (Tew: Paragraph [0107] [0119],[0243])
implementing onward routing of the signaling component of the telephone call from the payment service system to a communication management system of the merchant/service provider (Tew: Paragraph [0107] [0119],[0243]), the media component of the telephone call having been routed separately from the signaling component of the telephone call (Tew: Paragraph [0050], [0202], [0205]), directly between the telephony device of the customer and the communication management system of the merchant/service provider without receipt by the payment service system; (Tew: Paragraph [0120], [0198], [0224], [0225],[0228])
receiving an indication that the customer is required to make a payment from a communication management system of the merchant/service provider, the indication including call identification data of the telephone call; (Tew: Paragraph [0064], [0099], [0162], [0179]),
upon receipt of the indication that the customer is required to make a payment (Tew: Paragraph [0064], [0099], [0162], [0179]), using the signaling component of the telephone call to implement a redirection of the media component of the telephone call via the payment service system (Tew: Paragraph [0107], [0119],[0120]), extracting payment details of the customer from the redirected media component; and (Tew: Paragraph [0099], [0162],[0163], [0195]),
sending a payment request including the payment details to a payment processing system to action the payment. (Tew: Paragraph [0060], [0118], [0195], [0198])
42.	In claim 17: xxx the method of supra, including and further comprising: 
receiving the redirected media component of the telephone call, and implementing onward routing of unsuppressed parts of the redirected media component to the merchant/service provider.  (Tew: Paragraph [0050], [0202], [0205])
43.	In claim 18: Tew disclose the method of supra, including and further comprising: 
upon receipt of confirmation that the payment processing system has actioned the payment (Tew: Paragraph [0044], [0060],[0061],[0119]), using the signaling component of the telephone call to implement a further redirection of the media component of the telephone call directly between the telephony device of the customer and the communication management system of the merchant/service provider without routing through the payment service system. (Tew: Paragraph [0107], [0119], [0120])
44. 	In claim 19: Tew discloses the method of supra, including a non-transitory computer readable medium storing computer implementable instructions which when implemented by a programmable computer cause the computer to perform the method of claim 16. (Tew: Paragraph [0116], [0134], [0291]) 


Conclusion
45.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        /LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693